Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Response to Arguments/Amendments
Regarding amendments to claims 1, 6, and 12, the amendments introduce new matter not found in the specification in the recitation of: "receiving...a second purchase request...the second purchase request comprising validated user information and a payment instrument information..." and "completing...the second purchase request..." 
Paragraphs 0026-0028 of the published specification disclose generating a unique identifier such as a QR code on a first device and scanning said QR code on a second device to initiate an authentication process. However, the specification does not disclose a receiving or completing a "second purchase request."
Regarding rejection of claims 4-5, 10-11, and 16-17 under 35 USC 112(b) for unclear scope, Applicant submits that the amendments have rendered the rejection moot. Examiner respectfully disagrees. Claims 4-5, 10-11, and 16-17 are still directed to a "second computing device" rather than the processor of a computing system of claim 1, computing system of claim 6, or computer program product of claim 12. This is evident by the recitation of "...biometric data of the user is retrieved by the second computing device...and transmitted from the second computing device..." in claims 4, 10, and 16 and "wherein the second computing device is..." in claims 5, 11, and 17.
Regarding rejection of the claims under 35 USC 103, Applicant’s arguments have been considered but are moot because the new ground of rejection does not rely on any reference 
Claim Rejections - 35 USC § 112
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

Claims 1-17 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement. The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for applications subject to pre-AIA  35 U.S.C. 112, the inventor(s), at the time the application was filed, had possession of the claimed invention.

New Matter
The amendments to claims 1, 6, and 12 introduce new matter not found in the specification in the recitation of:
	Claims 1, 6, and 12, "receiving...a second purchase request...the second purchase request comprising validated user information and a payment instrument information..." and "completing...the second purchase request..."
Claims 2-5, 7-11, and 13-17 are also rejected due to their dependence on at least claim 1, 6, or 12.
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1-17 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Lack of Antecedent Basis
Claims 1, 6, and 12 recite the limitation "the display" in “displaying...the unique identifier on the display...”  There is insufficient antecedent basis for this limitation in the claim.
Claims 2-5, 7-11, and 13-17 are also rejected due to their dependence on at least claim 1, 6, or 12.
Unclear Scope
Claims 4, 10, and 16 include limitations directed to a “second computing device” in the recitation of “...biometric data of the user is retrieved by the second computing device using a facial identification sensor on the second computing device and transmitted from the second computing device...” However, claims 1, 6, and 12, from which claims 4, 10, and 16 depend respectively, are directed to “a processor of a computing system,” “a computer system comprising: a processor; a memory device...; and a...storage device...” and “a computer program product...”  Therefore, as the “second computing device” is not a part of the computing systems or computer program product of claims 1, 6, or 12, the scope of claims 4, 10, and 16 is unclear (In re Zletz, 13 USPQ2d 1320 (Fed. Cir. 1989)).
Claims 5, 11, and 17 include limitations directed to a “second computing device” in the recitation of “wherein the second computing device is a mobile device...” However, claims 1, 6, and 12, from which claims 5, 11, and 17 depend respectively, are directed to “a processor of a computing system,” “a computer system comprising: a processor; a memory device...; and a...storage device...” and “a computer program product...”  Therefore, as the “second computing device” is not a part of the computing systems or computer program product of claims 1, 6, or 12, the scope of claims 5, 11, and 17 is unclear (In re Zletz, 13 USPQ2d 1320 (Fed. Cir. 1989)).
Claim 6 recites “receiving, by a processor of a computing system...” However, the claim is directed to “A computer system, comprising: a processor; a memory...; and a non-transitory computer readable storage device...wherein the storage device contains program code executable by the processor...” It is unclear whether the "processor of a computing system" is the same processor as previously recited or an entirely different processor of a different computing system. Therefore, the scope of claim 6 is unclear (In re Zletz, 13 USPQ2d 1320 (Fed. Cir. 1989)).
Claims 7-11 are also rejected due to their dependence on at least claim 6.
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
Claims 1-17 are rejected under 35 U.S.C. 103 as being unpatentable over Hammad et al. (US 2012/0209749; hereinafter Hammad) in view of Ioannidis et al. (US 2015/0154592 hereinafter Ioannidis) and Copeland et al. (US 2008/0265020; hereinafter Copeland).
Regarding claims 1, 6, and 12, Hammad teaches: A method, system, and computer program product for authenticating an online transaction on a first computing device using a second computing device comprising: 
receiving, by a processor of a computing system ("merchant server"), a first purchase request from the first computer ("client") over a network, the first purchase request including product information of at least one product stored in a products database connected to the processor (Fig. 4A, 0046-0047)...
generating, by the processor, a unique identifier encoded with the product information of the least one product, the unique identifier comprising computer executable code (Fig. 4A, 0048-0051);
displaying, by the processor, the unique identifier on the display of the first computing device to prompt the user to scan the unique identifier with the second computing device ("user device") to proceed with the online transaction on the second computing device (Fig. 4A, 0055-0057);
Hammad does not teach: receiving, by a processor of a computing system, a first purchase request...and user information of a user stored in a customer authentication database connected to the processor;
receiving, by the processor, a second purchase request via the computer executable code over the network from the second computing device, the second purchase request comprising validated user information and a payment instrument information of the user from a payment accounts database connected to the processor;
and completing, by the processor, the second purchase request using the product information and the payment instrument information over the network.
However, in the same field of endeavor, Ioannidis teaches: receiving, by a processor of a computing system, a first purchase request...and user information of a user stored in a customer authentication database connected to the processor (Fig. 1, 0038, 0066);
receiving, by the processor, a second purchase request via the computer executable code over the network from the second computing device (“mobile device”), the second purchase request comprising validated user information and a payment instrument information of the user from a payment accounts database connected to the processor (Fig. 10, 0038, 0064, 0069-0071);
and completing, by the processor, the second purchase request using the product information and the payment instrument information over the network (Fig. 10, 0064, 0071, 0075-0076).
It would have been obvious for one of ordinary skill in the art before the effective filing date of the claimed invention to modify claims 1, 6, and 12 disclosed by Hammad by including receiving and completing a second purchase request as disclosed by Ioannidis. One of ordinary skill in the art would have been motivated to make this modification as a simple substitution of one know element for another to obtain predictable results (KSR International Co. v. Teleflex Inc., 550 U.S. 398, 82 USPQ2d 1385 (2007)).
Hammad nor Ioannidis teach: determining, by the processor, that a condition associated with the product to be purchased is present;
However, in the same field of endeavor, Copeland teaches: determining, by the processor, that a condition associated with the product to be purchased is present (Fig. 6, 0048-0049);
It would have been obvious for one of ordinary skill in the art before the effective filing date of the claimed invention to modify claims 1, 6, and 12 disclosed by Hammad and Ioannidis by including determining a condition associated with a product as disclosed by Copeland. One of ordinary skill in the art would have been motivated to make this modification to prevent underage users from purchasing age-restricted goods (Copeland 0007).
Regarding claims 2, 7, and 13, Hammad in view of Ioannidis and Copeland teaches all limitations of claims 1, 6, and 12. Hammad further discloses: wherein the unique identifier is at least one of a QR code, a bar code, a photograph, and an encrypted token (Fig. 2D, Fig. 4A, 0048).
Regarding claims 3, 9, and 15, Hammad in view of Ioannidis and Copeland teaches all limitations of claims 1, 6, and 12. Copeland further discloses: wherein the condition is selected from a group consisting of: a price cap condition, a timing condition, and an age restriction condition (Fig. 6, 0048-0049).
Regarding claims 4, 10, and 16, Hammad in view of Ioannidis and Copeland teaches all limitations of claims 1, 6, and 12. Hammad further discloses: wherein the validated user information includes biometric data of the user is retrieved by the second computing device using a facial identification sensor on the second computing device and transmitted from the second computing device to the computing system (Fig. 13B, 0126).
Regarding claims 5, 11, and 17, Hammad in view of Ioannidis and Copeland teaches all limitations of claims 1, 6, and 12. Hammad further discloses: wherein the second computing device is a mobile device of the user (Fig. 4A, 0056).
Regarding claims 8 and 14, Hammad in view of Ioannidis and Copeland teaches all limitations of claims 6 and 12. Ioannidis further discloses: wherein the completing the online transaction includes: instructing, by the processor, a payment processing application to process a payment using the payment instrument information (Fig. 3, 0043, 0064, 0071);
and directing, by the processor, a shipment processing application to ship the product to a preferred location after processing of the payment (Fig. 3, 0042, 0064, 0071).
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to TAYLOR RAK whose telephone number is (571)270-1575.  The examiner can normally be reached on Monday-Friday 9:30-5:30 EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, John W Hayes can be reached on (571)-272-6708.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). 

If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.




/T.R./Examiner, Art Unit 3685   

/JOHN W HAYES/Supervisory Patent Examiner, Art Unit 3685